Citation Nr: 0702892	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-21 148	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative disc disease of the cervical spine, currently 
evaluated at 10 percent. 




ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1981 to 
December 1982. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefit sought on 
appeal. 

It is not clear whether the veteran intended to raise 
additional claims beyond those identified in his August 2004 
Notice of Disagreement. For example, in the veteran's June 
2005 VA Form 9 (Appeal to Board of Veterans' Appeals), he 
made reference to disorders of his upper back, lower back, 
and right hip. Consequently, these matters are REFERRED to 
the RO for clarification and any appropriate action. 


FINDINGS OF FACT

1. Prior to September 26, 2003, the veteran's cervical spine 
degenerative disc disease did not manifest moderate loss of 
motion of the cervical spine, any chronic neurologic 
abnormalities, or any incapacitating episodes. 

2. After September 26, 2003, the veteran's cervical spine 
degenerative disease is not shown to cause any incapacitating 
episodes, forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees, or limit the 
combined range of motion of the cervical spine to not greater 
than 170 degrees, or cause muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5290, 5293, and 5243 (2002-2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to assure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in June 2003, August 2003, August 2004, and 
June 2006. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006), as indicated under the facts and 
circumstances in this case. The RO gathered the veteran's 
service medical records and VA medical records. The RO also 
kept the veteran advised of the status of the case through 
the Statement of the Case. 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal. Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal. 


Analysis of the Claim

The veteran contends that the current evaluation assigned for 
his service connected cervical spine degenerative disc 
disease does not accurately reflect the severity of his 
disability. Disability evaluations are determined by 
evaluating the extent to which a veteran's service connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155 (2002); 38 C.F.R. § 4.1 (2006). Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings. If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2006). After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2006). 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1 (2006), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, at 
the time of an initial rating, as is the situation in this 
case with respect to the evaluation for service connected 
spine degenerative disc disease, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. 
§§ 4.4, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

A rating decision in April 2004 granted service connection 
for degenerative disc disease of the cervical spine. The 
rating decision also assigned a 10 percent evaluation for 
that disability under 38 C.F.R. § 4.71a, Diagnostic Codes 
5290 and 5293 (2002). 

Effective September 23, 2002, the schedular criteria used to 
evaluate intervertebral disc syndrome were amended, and 
effective September 26, 2003, the schedular criteria used to 
evaluate the spine were revised and amended. The 2002 changes 
to Diagnostic Code 5293 for intervertebral disc syndrome 
provided for evaluations between 10 and 60 percent based on 
the frequency and total duration of incapacitating episodes. 
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. For example, a 10 percent evaluation is for 
assignment with incapacitating episodes having a total 
duration of at least one week, but less than two weeks during 
the past two months, and a 60 percent evaluation is for 
assignment with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 
That Diagnostic Code also provides an alternative method for 
evaluating intervertebral disc syndrome by providing for 
separate evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities in assigning whichever method results in the 
higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003). 

With respect to chronic orthopedic manifestations, under the 
rating criteria that became effective on September 23, 2002, 
a 10 percent evaluation was for assignment for slight 
limitation of motion of the cervical spine, 20 percent for 
moderate limitation of motion and 30 percent for severe 
limitation of motion of the cervical spine. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003). A 30 percent evaluation 
was also for assignment for favorable ankylosis of the 
cervical spine and a 40 percent evaluation for unfavorable 
ankylosis of the cervical spine. 38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (2003). 

As for neurological disabilities, evaluations are generally 
assigned based on whether the paralysis of a particular nerve 
is complete or incomplete. For example, under the Diagnostic 
Codes pertaining to the upper radicular group, the middle 
radicular group, the lower radicular group, and the 
musculospiral nerve, a 20 percent evaluation is for 
assignment for mild incomplete paralysis; a 30 and 40 percent 
evaluation for moderate incomplete paralysis of the minor and 
major extremity, respectively; and a 40 and 50 percent 
evaluation for severe incomplete paralysis of the minor and 
major extremity, respectively. For complete paralysis, a 60 
percent evaluation is for assignment with involvement of the 
minor extremity and a 70 percent evaluation for involvement 
of the major extremity. 38 C.F.R. §§ 4.124a, Diagnostic Codes 
8510, 8511, 8512, 8514 (2006). 

The schedular criteria for evaluating spinal disabilities 
effective September 26, 2003, provide for a General Rating 
Formula for Diseases and Injuries of the Spine that assign 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease. 
Under this formula, a 10 percent evaluation is for assignment 
when forward flexion of the cervical spine is 30 degrees but 
not greater than 40 degrees, or combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. A 20 percent evaluation is for 
assignment for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

The Schedule for Rating Disabilities effective September 26, 
2003, also provides that intervertebral disc syndrome may be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes. Under the formula for rating intervertebral disc 
syndrome, a 20 percent evaluation is for assignment with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months, a 40 
percent evaluation is for assignment with incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the previous 12 months, and a 60 
percent evaluation is for assignment with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006). 

The evidence shows that the veteran does not meet the 
criteria for a higher initial evaluation for his cervical 
spine disability under the rating criteria in effect at the 
time he filed his claim. The VA examination conducted in 
January 2004 found degenerative changes in the veteran's 
cervical spine and that the veteran had a full range of 
motion for neck flexion, lateral rotation, and passive range 
of motion, but that his neck extension had 85 percent of 
normal range of motion. The veteran had mild pain in all 
ranges of motion. This represents only a slight limitation of 
motion under the rating criteria in effect at the time the 
veteran filed his claim in that the veteran has a full range 
of motion in his neck, except for neck extension, where he 
has in excess of three quarters of normal range of motion. 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002). 

The examiner found no neuropathy associated with disc 
impingement. The veteran is also not shown to have orthopedic 
and neurological manifestations such that he would be 
entitled to an evaluation in excess of the currently assigned 
10 percent evaluation under the rating criteria in effect at 
the time he filed his claim. This evidence does not 
demonstrate that the veteran's cervical spine disability has 
produced any incapacitating episodes, defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that require bed rest prescribed by a physician and treatment 
by a physician. 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(2002). 

Further, because the veteran has no neuropathy associated 
with disc impingement, the veteran's degenerative disc 
disease of the cervical spine does not give rise to any 
neurological disability that is evaluated under the 
Diagnostic Codes related to the radicular groups or the 
musculospiral nerve. 38 C.F.R. § 4.124a, Diagnostic Codes 
8510, 8511, 8512, 8514 (2006). 

As for a higher evaluation under the schedular criteria in 
effect as of September 26, 2003, the veteran does not meet 
the criteria for a higher evaluation. The January 2004 VA 
examination report did not show that the veteran meets the 
criteria for a higher evaluation in that he does not have 
forward flexion of the cervical spine limited to greater than 
15 degrees but not greater than 30 degrees, or the combined 
range of motion of the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. As for an 
evaluation under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, again the veteran 
is not shown to have had any incapacitating episodes caused 
by his cervical spine degenerative joint disease. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006). 

Therefore, the evidence does not demonstrate that the veteran 
is entitled to an initial evaluation in excess of 10 percent 
for his cervical spine disability. 


ORDER

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


